Whether the complaint is sufficiently bad to require that the special demurrer should have been sustained, whether there are parts of the complaint regarded as surplusage, *Page 416 
upon which the court should not have instructed, or, whether the answers to questions are so general as to require the sustaining of an objection or motion to strike; all seem to agree that there is error. The line between error and reversible error may not be easily found.
I am of the opinion the judgment should be reversed and accordingly concur in that order.